BERMAN, Judge,
specially concurring.
While I agree with the result the majority reaches in this case, there are aspects of the opinion which I believe need further discussion.
The record and transcript in this case are lengthy ones replete with evaluations and opinions expressed by social workers, psychologists, physicians, and teachers. Together, they paint a tragic picture. The evidence discloses a mother who in mid-adolescence gave birth to an illegitimate child. The mother is mildly retarded, with an I.Q. of 72. This diminished capacity, while not extraordinary in itself, appears to be coupled with a somewhat inadequate personality development on the part of the mother resulting from emotional deprivation in her own childhood.
This diminished capacity, together with the inexperience of youth, caused her, in the early years of the child’s life, to make a number of inappropriate decisions with respect to the child. Several times she permitted the child to become exposed to potentially dangerous situations, and her own care of the child in several instances demonstrated her own lack of knowledge and understanding, particularly in the area of personal hygiene.
However, no place in the record is there any indication that the mother has physically abused the child or knowingly permitted others to do so. Nor has she intentionally or through any lack of caring on her part subjected the child to any emotional abuse. On the contrary, the record discloses without exception that the relationship between the mother and child has always been a warm, caring, loving, and affectionate one. Nowhere in the record is there any indication that the mother has had any desire not to care for, or be a parent for, her child.
Even in 1976, when the mother voluntarily agreed to placement of her child in a foster home it was with the idea that doing so was in the best interests of the child; that is, she believed that by temporarily placing the child she would have time to improve her parenting skills. This continued to be her goal as these placements were renewed in 1977 and 1978. During this time the mother continued to maintain a close, warm, and loving relationship with her daughter, albeit apparently recognizing her inability to act as a full-time parent. But the loss of parental rights was certain and the die was cast when the trial court permitted the child to be removed to Oregon in the custody of the foster parents who had previously indicated their desire to adopt the child.
This case approaches the limit to which society should go in insuring that each child be provided with the most adequate parents, or be guaranteed a home environment likely to insure that that child will grow to realize his, or her, full potential. We have said before that the statute does not “vest in our social agencies a theomorphic power to determine the most appropriate parents for any given child.” People in the Interest of S.S.T., 38 Colo.App. 110, 553 P.2d 82 (1976). Nor does such theomorphic power reside in the courts or the legislature to use at will.1
I do not quarrel with the need or right of society to inject itself into a family’s life, in a proper ease, for the purpose of providing a supportive and protective structure for the child. But, that purpose cannot be pur*143sued so broadly as to abolish or abridge fundamental personal liberties when the end can be achieved by narrower means. Shelton v. Tucker, 364 U.S. 479, 81 S.Ct. 247, 5 L.Ed.2d 231 (1960). And, it is axiomatic that the guarantee of constitutional rights is not to be determined by its cost; thus, once the state does inject itself into a family’s life, it must assume the burden of furnishing the necessary supportive and protective structure.
Indisputably, C.A.K.’s welfare would be served, now and in the future, by preservation and encouragement of the tender, loving relationship she enjoys with her mother, even though that may not be sufficient to supply the totality of the child's developmental needs. That relationship is, in my view, the single most significant factor in determining whether the child will become a happy, well-adjusted adult. The State can more easily supply mechanisms to meet the child’s other developmental requirements than it can the love of a parent for a child, and of a child for its parent.
When an order of termination of parental rights is made, the child henceforth is, for all purposes legal and practical, dead to the parents affected. Indeed, they have lost the right to see that child again, or even to know of its whereabouts. Section 19-11-108, C.R.S.1973. See Adoption of Harvey, 375 Pa. 1, 99 A.2d 276 (1953); see generally People in the Interest of J.L.W., infra. Because of these dire results, “the interest of a parent in the companionship of his ... children should ‘come to [our] Court with a momentum for respect lacking when appeal is made to liberties which derive merely from shifting economic [conditions].’ ” Novacs v. Cooper, 336 U.S. 77, 69 S.Ct. 448, 93 L.Ed. 513 (Frankfurter, J., concurring); See Stanley v. Illinois, 405 U.S. 645, 92 S.Ct. 1208, 31 L.Ed.2d 551 (1972).
Finally, it is because of the sensitive nature of the constitutional rights with which we are concerned, and which the majority recognizes, that I disagree with the majority holding that the proper burden of proof here is by a preponderance of the evidence.
“In Addington v. Texas, 441 U.S. 418, 99 S.Ct. 1804, 60 L.Ed.2d 323 (1979) the Supreme Court held that to meet due process demands, the standard for use in a commitment for mental illness must be greater than by a preponderance of the evidence. In so holding the court noted it had used the ‘ “clear unequivocal and convincing” standard of proof to protect particularly important individual interests in various civil cases.’ Those cases involved deportation and denaturalization.
“I do not believe that parental rights are of any less' concern than those involved in deportation, denaturalization, or civil commitment cases. Neither, therefore, should the standards applied in the proceeding to terminate parental rights be any less rigorous than the ones the U.S. Supreme Court has mandated in the cases mentioned. Under civil commitment cases the possibility of release and cure usually exists, but here the termination of the parental rights of the mother means that for her the children are as though dead. There can be no undoing of this fact.”
People in the Interest of J.L.W., (Colo.App. # 79CA0322, October 9, 1980) (not selected for official publication) (Berman, J., dissenting).

. See People in the Interest of J.L.W., (Colo.App. # 79CA0322, October 9, 1980) (not selected for official publication) at page 8, footnote 1 (Berman, J., dissenting).